DETAILED ACTION

1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the IDS filed 09/15/2021 and the response filed 12/01/2021.

Claims 1-15 are pending in this application. Claims 1, 6, and 11 are independent Claims. 

Information Disclosure Statement

2. 	The Applicants’ Information Disclosure Statement (filed 09/15/2021) has been received, entered into the record, and considered.  

Claim Rejections - 35 USC § 102

3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornet (US 20150193388).

The Cornet reference was cited by Applicant in the IDS filed 09/15/2021.

As to Claim 1:
Cornet teaches a method of determining a page theme (paragraph 0004: a method…determining an active theme from among the program themes, determining an icon color using the color definition associated with the active theme; paragraph 0024: dynamically generating webpages with dynamically generated or dynamically selected images), comprising: 

acquiring a current operating environment of a target page (a theme may include different variations that change based on the time of day (e.g., the background is red at sunrise, yellow at noon, and blue/black at midnight). Each of these variations corresponds to a unique image. Each of the unique images may be generated on-the-fly or generated offline and stored at the server using the dynamic image generation; paragraph 0034);

(allow users to customize their interfaces or appearance of the online application with different themes, colors, fonts, images, line widths, and the like. In some embodiments, a theme may include different variations that change based on the time of day (e.g., the background is red at sunrise, yellow at noon, and blue/black at midnight). Each of these variations corresponds to a unique image; paragraph 0034); 

searching for a target style resource link matching the target theme from a style resource link database, wherein the style resource link database pre-stores style resource links corresponding to different themes (paragraph 0034: a plurality of cascading style sheets (e.g., style sheet 122 (FIG. 1A)), each corresponding to a respective program theme(e.g., theme 136 (FIG. 1A)), are stored at the server 110 (304). In some embodiments, the plurality of cascading style sheets are stored in a style sheet library (e.g., style sheet library 120 (FIG. 1A)). As detailed above in connection with FIG. 1A, each of the plurality of cascading style sheets includes at least one color definition (e.g., color definition 124 (FIG. 1A)) that is mapped to the color handle; paragraph 0025: The term "resource" as used throughout this specification refers to any piece of information or service that is accessible via a Uniform Resource Locator (URL) and can be, for example, a webpage, a text or word processing document, an email message, a transcribed voice message, a database, an image, or a computational object; paragraph 0030: “The variable in the color handle 204 points to a color definition 124 (FIG. 1A) in the one or more style sheets 122 (FIG. 1A) that is used by the dynamic image generator 116 (FIG. 1A) to apply a color (in accordance with the theme) to the shape definition 202”, wherein said “points” is interpreted as a link that is employed to search for the required style sheet); and 

loading a CSS variable value in the target style resource link onto the target page to obtain the target theme, wherein the CSS variable value in the target style resource link is used to indicate, among styles of the target page, a style that is changed at the time of switching the themes (paragraph 0030: The variable in the color handle 204 points to a color definition 124 (FIG. 1A) in the one or more style sheets 122 (FIG. 1A) that is used by the dynamic image generator 116 (FIG. 1A) to apply a color (in accordance with the theme) to the shape definition 202; paragraph 0031: The color definition 212 defines the variable (e.g., "ICON_SET_TRANSLATE_CONVERSATION_STROKE_COLOR") as being a certain color (e.g., #000, which is a hexadecimal color code corresponding to the color black); paragraph 0034: a theme may include different variations that change based on the time of day (e.g., the background is red at sunrise, yellow at noon, and blue/black at midnight)). As to Claim 2:
Cornet teaches changing, according to the target theme, identification data indicating a theme name stored in a body tag of the target page, to obtain a target identification data; the searching for the target style resource link matching the target theme comprises: searching for a style resource link corresponding to the target identification data to obtain the target style resource link (paragraphs 0030-0031 and 0034).

As to Claim 3:
Cornet teaches selecting and loading a background picture corresponding to the target identification data, in response to detecting a change of the identification data indicating the theme name stored in a body tag of the target page (paragraph 0034).
As to Claim 4:
Cornet teaches changing a style resource in the style resource link, in response to receiving a user's request for changing the style resource in the style resource link (paragraph 0031).
As to Claim 5:
Cornet teaches increasing a style resource in the style resource link, in response to receiving a user's request for adding the style resource in the style resource link; and/or, deleting the style resource in the style resource link, in response to receiving a user's request for deleting the style resource in the style resource connection (paragraphs 0034 and 0037).

As to Claims 6-10:
Refer to the discussion of Claims 1-5 above, respectively, for rejections. Claims 6-10 are same as Claims 1-5, except Claims 6-10 are device Claims and Claims 1-5 are method Claims. 
As to Claims 11-15:
Refer to the discussion of Claims 1-5 above, respectively, for rejections. Claims 11-15 are same as Claims 1-5, except Claims 11-15 are medium Claims and Claims 1-5 are method Claims. 

Response to Arguments

4. 	Applicants' arguments filed 12/01/2021 have been considered but are moot in 
view of the new ground(s) of rejection.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/15/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Contact information

5.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am – 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176